Citation Nr: 1732534	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to an initial increased rating in excess of 10 percent for peripheral neuropathy of the right foot.  

4.  Entitlement to an initial increased rating in excess of 10 percent for peripheral neuropathy of the left foot.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to December 30, 2011.




REPRESENTATION

Veteran represented by:  Attorney Kenneth Wagoner


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the file was returned to the RO in Muskogee, Oklahoma. 

In May 2015, the Board remanded the matter to afford the Veteran a Board hearing.   In an August 2015 submission, the hearing request was withdrawn.  The matter was most recently before the Board in April 2016 and remanded for additional development.   
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded. 


First, the Board finds the July 2016 VA peripheral nerves examination report to be inadequate.   Pursuant to the Board's April 2016 remand directives, the examiner was asked to conduct EMG testing; however, only lower extremity testing was reported.  No explanation was provided for why upper extremity EMG testing was not reported.  

Second, the examiner was instructed to take a detailed history of the Veteran's employment, education, and vocational attainment prior to December 30, 2011 and provide an opinion with rationale as to the social and occupational limitations due to his service-connected disabilities.  The examiner elicited only limited demographic information and did not provide a rationale for the statement that the Veteran's ability to work was not affected by his service-connected peripheral neuropathy.

Finally, the Board's remand directives instructed the RO to associate updated VA treatment records from the Fayetteville, Arkansas VA, as well as any other relevant treatment records with the claims file.  Records from Fayetteville were associated with the claims file.  However, in a July 2016 written statement, the Veteran's attorney reported that the Veteran is also treated at the Poplar Bluff VAMC and the Harry S. Truman VAMC and asked that records from these facilities be associated with the claims file.  There was no documented attempt to associate updated treatment records from these facilities with the claims file.  VA treatment records are constructively of record and must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record pertinent VA treatment records from the Poplar Bluff, Missouri VAMC and its associated clinics and the Harry S. Truman VAMC, Columbia, Missouri.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect.  

2.  After completion of the above, schedule the Veteran for a peripheral nerves examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

a.  The examiner MUST conduct an EMG of the Veteran's right and left upper extremities OR explain why this testing is inappropriate.  Any other indicated tests should be conducted.   The examiner should then respond to the following: 

b.  With respect to the right and left upper extremity, it is at least as likely as not (a 50 percent or greater probability) that the Veteran has early-onset peripheral neuropathy?

c.  With respect to the right and left upper extremities, is it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy or other neurological diagnosis is related to his active service to include conceded exposure to herbicide agents in Vietnam?

The examiner is advised that a statement that the current disability is not listed among the diseases associated with herbicide exposure for the purposes of presumptive service connection is not a sufficient rationale for a negative opinion.

d.  With respect to the right and left upper extremity, is it is it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy or other diagnosed disability was CAUSED OR AGGRAVATED by his service-connected diabetes mellitus.  (Aggravation means the disability increased in severity beyond its natural progression.).   

e.  With respect to his right and left lower extremity, the examiner should review any additional records added to the claims file pursuant to the first remand directive, perform any additional indicated testing, and provide any updated findings, if present.

f.  With respect to his service-connected right and left lower extremities, please elicit from the Veteran a description of his symptoms and incorporate such into an assessment of the overall severity of these disabilities as mild, moderate, or severe.   

g.  Fully document the Veteran's reported work experience prior to December 30, 2011. 

h.  To the extent possible, describe the functional impairment caused by his service-connected disabilities prior to December 30, 2011.    

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




